Citation Nr: 1812811	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for status post surgical procedure and grafting, right lateral tibial plateau with degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for left knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

3. Entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected bilateral knee disabilities.

4. Entitlement to VA medical treatment for a psychosis or mental illness under the provisions of 38 U.S.C. § 1702.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to June 1989.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 RO decision.

A Board hearing was requested and scheduled, but in January 2018, the Veteran withdrew her hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a psychiatric disorder and increased ratings for bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have active service during a period of war.



CONCLUSION OF LAW

The criteria for entitlement to VA medical treatment for a psychosis or mental illness under 38 U.S.C. § 1702  have not been met. 38 U.S.C. § 1702 (2012); 38 C.F.R. § 17.36 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA medical treatment under the provisions of 38 U.S.C. § 1702

Under 38 U.S.C. § 1702 (a), any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis within two years after discharge or release from the active military, naval, or air service, and before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service and eligible for VA medical treatment. 

In this case, the Veteran's period of active service does not fall within a period of war. The Veteran served from March 1978 to June 1989. The period of war for the Vietnam Era ended on May 7, 1975. 38 C.F.R. § 3.2 (f) (2017). The period of war for the Persian Gulf War began on August 2, 1990. 38 C.F.R. § 3.2 (i). The Veteran's period of service fell between these dates. Therefore, the Veteran is not entitled to VA medical treatment for psychosis under 38 U.S.C. § 1702 (a). The provisions of 38 U.S.C. § 1702 (b) pertain to mental illness after service in the Persian Gulf War. The Veteran did not have active service during the Persian Gulf War. The claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to VA medical treatment for a psychosis or mental illness under the provisions of 38 U.S.C. § 1702 is denied.



REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for an acquired psychiatric disorder and for increased ratings for bilateral knee disabilities. 

With regard to the claim of service connection for an acquired psychiatric disorder, although the Veteran has contended that she has a mood disorder due to her service-connected bilateral knee disabilities, the evidence shows that the Veteran has been diagnosed with other psychiatric disorders, including anxiety disorder not otherwise specified (NOS) and depressive disorder NOS. Her claim therefore encompasses all of these diagnoses. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran has submitted a private medical opinion dated in December 2011 by P.J., MS, who stated that the Veteran has been diagnosed with generalized anxiety disorder due to chronic pain which is related directly to her service-connected knee problems. The Board finds that this opinion is inadequate as it is not supported by an adequate rationale.

The Veteran underwent a VA examination in July 2012 to determine whether her current mood disorder was related to a service-connected knee disability. The examiner diagnosed personality disorder NOS, anxiety disorder NOS, and depressive disorder NOS. An addendum opinion was provided in August 2012, in which the examiner stated that he could not provide an opinion as to whether the current mood disorder was caused by or the result of the bilateral knee condition without speculation. The examiner stated that depressive disorder NOS more likely than not has a multifactorial etiology and cannot be attributed to her bilateral knee condition without resorting to mere speculation. The Board finds that this medical opinion is inadequate as the examiner has not provided a medical opinion regarding all currently diagnosed psychiatric disorders, and as the examiner did not indicate why an opinion could not be provided without speculation. Remand is required to obtain a VA examination and medical opinion, including as to whether any current psychiatric disorder is related to service.

With regard to the claims for increased ratings for her service-connected bilateral knee disabilities, the Veteran most recently underwent a VA examination to assess the severity of these disabilities in June 2012. Subsequently, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and non-weight-bearing and if possible, with range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158, 170 (2016); see also Sharp v. Shulkin, 29 Vet. App. 26, 22 (2017) (providing that the examiner should "estimate the functional loss that would occur during flares.").  

The June 2012 VA examination report does not include the requisite findings, and the Veteran has contended that her knee disabilities have worsened since the prior examination. See her representative's November 2017 written brief. Therefore, the Board finds that a remand is necessary in order to conduct another VA examination. See 38 C.F.R. § 4.59 (2017); Correia, 28 Vet. App. at 170. The examiner should determine the current level of severity of her service-connected bilateral knee disabilities. 38 C.F.R. § 4.2; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). The VA examiner should review the claims file in connection with the examination, including the additional medical records added to the file after the last VA examination.

Ongoing relevant medical records should also be obtained. 38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA and private medical records of treatment or evaluation of a knee disability and a psychiatric disorder, and associate them with the claims file.

2. After completion of the foregoing, schedule a VA psychiatric examination to determine if the Veteran has a current psychiatric disorder that is related to service or service-connected disability. Any indicated diagnostic tests and studies must be accomplished. The claims file must be reviewed by the examiner in conjunction with the examination. 

Based on the clinical examination and review of the claims file, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disability arose in or is otherwise etiologically related to her active service. The examiner should explain why or why not.

b. If not related to service, is it at least as likely as not that any diagnosed psychiatric disability was caused by her service-connected disabilities (bilateral knee disabilities and a scar of the left iliac crest). The examiner should explain why or why not, to include addressing the private mental health counselor's opinion in December 2011.

c. If not caused by the service-connected disabilities, is it at least as likely as not that any current psychiatric disability has been permanently worsened beyond normal progression (as opposed to a temporary exacerbation of symptoms) by service-connected disabilities. The examiner should explain why or why not, to include addressing the private opinion in December 2011. 

d. If the diagnosed psychiatric disability is permanently worsened beyond normal progression (aggravated), then the examiner should quantify the degree of aggravation beyond the baseline level of psychiatric disability, if possible. A complete rationale for all opinions expressed should be provided.

3. Schedule the Veteran for a VA knee examination to determine the current severity of her service-connected bilateral knee disabilities. The electronic claims file must be reviewed by the examiner. All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail. 

The examiner should report all range of motion measurements in degrees for both knees, and, to the extent possible, the knee joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing. Range of motion for the knees should be tested actively and passively, and after repetitive use. The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups. If so, the examiner is asked to describe the additional loss in terms of degrees, if possible. If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports If the examiner is unable to conduct any of the required testing, he or she should clearly explain why.

The examiner should also comment on the degree of lateral instability or recurrent subluxation of the knees, and on whether either knee disability is manifested by episodes of "locking," pain, and effusion of the joint. 

Any opinions expressed by the examiner must be accompanied by a complete rationale.

4. Readjudicate the claims on appeal in light of all of the evidence of record, and with consideration of all potentially relevant Diagnostic Codes. If the appeal remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


